DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 was considered by the examiner.
Drawings
The drawings filed on 4/21/2021 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (WEI et al.; EP3086181 A1; cited by applicant).
WEI teaches regarding claim 1, an assembly for an electrophotographic image forming device, comprising: an access door movable between an open position permitting user replacement of a replaceable unit of the image forming device and a closed position; and an electrical connector mounted in the image forming device, the electrical connector is movable relative to a frame of the image forming device between a retracted position and an extended position, in the retracted position the electrical connector is disengaged from a corresponding electrical connector of the replaceable unit when the replaceable unit is installed in the image forming device, in the extended position the electrical connector is engaged with the corresponding electrical connector of the replaceable unit when the replaceable unit is installed in the image forming device, wherein the electrical connector is operatively connected to the access door of the image forming device such that movement of the access door from the closed position to the open position moves the electrical connector from the extended position to the retracted position and movement of the access door from the open position to the closed position moves the electrical connector from the retracted position to the extended position (shown in prior art figures 1-2).
Regarding claim 2, the electrical connector translates along a first direction when the electrical connector moves between the retracted position and the extended position as the access door moves between the open position and the closed position (the direction of the door movement).
Regarding claim 14, also taught is an assembly for an electrophotographic image forming device, comprising: an access door movable between an open position permitting user replacement of a first replaceable unit and a second replaceable unit of the image forming device and a closed position; and an electrical connector mounted in the image forming device, the electrical connector is movable relative to a frame of the image forming device between a retracted position and an extended position, in the retracted position the electrical connector is disengaged from a first corresponding electrical connector of the first replaceable unit and a second corresponding electrical connector of the second replaceable unit when the first and second replaceable units are installed in the image forming device, in the extended position the electrical connector is engaged with the first corresponding electrical connector of the first replaceable unit and the second corresponding electrical connector of the second replaceable unit when the first and second replaceable units are installed in the image forming device, wherein the electrical connector is operatively connected 
Regarding claim 18, the electrical connector translates along a first direction when the electrical connector moves between the retracted position and the extended position as the access door moves between the open position and the closed position (prior art figures 1-2).


4.	Claim(s) 1-2, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ().
Allowable Subject Matter
Claims 3-4, 15-17, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-13 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carpenter et al. (EP3182210 A1; ES 2719175 T3; assigned to LEXMARK) teaches a joint that moves the electrical contact of a cartridge.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG